DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 18-20, line 1 recite “machine-readable storage media”, which defined in the specification (paragraph [0086]), does not explicitly exclude ineligible signal embodiments.
It is noted that one option to add “non-transitory” in front of “machine-readable storage media” to overcome the 101 issue above.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 9, 13 and 15-20 of U.S. Patent No. 11,329,734. Although the claims at issue are not identical, they are not patentably distinct from each other because xxx.
Regarding claim 1 of the present application, claim 13 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including an apparatus comprising: an active interposer, wherein the active interposer includes controllable switches; and an RF silicon on the active interposer, wherein the RF silicon comprises RF transceiver chiplets in a daisy chain configuration, wherein the controllable switches are controlled to couple the RF transceiver chiplets in a test configuration.
Regarding claim 2 of the present application, claim 13 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including wherein the active interposer includes a built-in self-test circuitry to control the controllable switches.
Regarding claim 3 of the present application, claim 13 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including wherein the built-in self-test circuitry is to test the RF transceiver chiplets for transmission error.
Regarding claim 4 of the present application, claim 13 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including wherein the built-in self-test circuitry is to tune and/or calibrate a matching network of an individual transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer.
Regarding claim 7 of the present application, claim 15 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including wherein the RF transceiver chiplets include a first RF transceiver chiplet and a last RF transceiver chiplet in the daisy chain configuration, wherein the first RF transceiver chiplet is to transmit a known bit stream to the last RF transceiver chiplet.
Regarding claim 8 of the present application, claim 16 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including a first circuitry to compare the known bit stream with a bit stream received by the last RF transceiver chiplet.
Regarding claim 9 of the present application, claim 16 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including logic to break the daisy chain configuration into a shorter daisy chain in response to a determination that the known bit stream does not match with the bit stream received by the last RF transceiver chiplet.
Regarding claim 10 of the present application, claim 17 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including a second circuitry to set the RF transceiver chiplets to transmit at a particular power level in response to a determination that the known bit stream matches with the bit stream received by the last RF transceiver chiplet.
Regarding claim 12 of the present application, claim 19 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including a method comprising: coupling RF transceiver chiplets, in an active RF silicon, in a daisy chain configuration, wherein the RF transceiver chiplets include a first RF transceiver chiplet and a last RF transceiver chiplet; and breaking the daisy chain configuration into a shorter daisy chain in response to determining that a known bit stream transmitted through the first RF transceiver chiplet does not match with a bit stream received by the last RF transceiver chiplet.
Regarding claim 13 of the present application, claim 20 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including setting the RF transceiver chiplets to transmit at a particular power level in response to determining that the known bit stream matches with the bit stream received by the last RF transceiver chiplet.
Regarding claim 14 of the present application, claims 18 and 19 of U.S. Patent No. 11,329,734 anticipate all the claimed limitation including tuning and/or calibrating a matching network of an individual RF transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer.
Regarding claim 15 of the present application, claims 18, 19 and 6 of U.S. Patent No. 11,329,734 anticipate all the claimed limitation including measuring output power levels of the RF transceiver chiplets; applying matching networks to maximize the output power levels; and storing values of the matching networks.
Regarding claim 16 of the present application, claims 18, 19 and 9 of U.S. Patent No. 11,329,734 anticipate all the claimed limitation including connecting the first RF transceiver chiplet in loopback with a second RF transceiver chiplet via integrated RF switches, wherein the second RF transceiver chiplet is a neighbor of the first RF transceiver chiplet.
Regarding claim 17 of the present application, claims 18, 19 and 9 of U.S. Patent No. 11,329,734 anticipate all the claimed limitation including inserting a matching network between the first RF transceiver chiplet and a second RF transceiver chiplet if an impedance of a transmitter of the first RF transceiver chiplet is substantially different from an impedance of a receiver of the second RF transceiver chiplet, wherein the second RF transceiver chiplet is a neighbor of the first RF transceiver chiplet.
Regarding claim 18 of the present application, claim 4 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including a machine-readable storage media having machine-executable instructions that when executed cause one or more machines to perform a method comprising:
coupling RF transceiver chiplets, in an active RF silicon, in a daisy chain configuration, wherein the RF transceiver chiplets include a first RF transceiver chiplet and a last RF transceiver chiplet; and breaking the daisy chain configuration into a shorter daisy chain in response to determining that a known bit stream transmitted through the first RF transceiver chiplet does not match with a bit stream received by the last RF transceiver chiplet.
Regarding claim 19 of the present application, claim 5 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including machine-executable instructions that when executed cause the one or more machines to perform a further method comprising setting the RF transceiver chiplets to transmit at a particular power level in response to determining that the known bit stream matches with the bit stream received by the last RF transceiver chiplet.
Regarding claim 20 of the present application, claim 9 of U.S. Patent No. 11,329,734 anticipates all the claimed limitation including machine-executable instructions that when executed cause the one or more machines to perform a further method comprising inserting a matching network between the first RF transceiver chiplet and a second RF transceiver chiplet if an impedance of a transmitter of the first RF transceiver chiplet is substantially different from an impedance of a receiver of the second RF transceiver chiplet, wherein the second RF transceiver chiplet is a neighbor of the first RF transceiver chiplet.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,329,734 in view of Yang et al. (US 9,748,203). 
Regarding claim 11 of the present application, claim 13 of U.S. Patent No. 11,329,734 anticipated the apparatus of claim 1 above. Claim 13 of U.S. Patent No. 11,329,734 does not explicitly recite the active interposer includes through-silicon-vias to provide power and ground to the RF silicon. However, Yang et al. (figure 2) disclose an active interpose (208) with through-silicon-vias (TSV) (column 4, lines 6-67). Therefor it would have been obvious for one having ordinary skill in the at before the effective filing date of the claimed invention to adapt the through-silicon-vias of Yang et al. to claim 13 of U.S. Patent No. 11,329,734 for providing electrical connection to other devices including RF silicon. 


Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lau et al. (US 8,604,603) disclose an apparatus having a three-dimensional integrated circuit (IC) structures with through silicon via interposers and in particular to a high-performance structural design for three-dimensional system in package (SiP) with improved thermal management.
Rofougaran et al. (US 8,674,888) teach an integrated circuit includes a plurality of circuits including a plurality of millimeter wave interfaces for communicating data between the plurality of circuits via millimeter wave RF signaling.
Banijamali (US 8,742,477) disclose an integrated circuit structure can include a silicon interposer, the silicon interposer can include a first elliptical through silicon vias (TSV) and a keep out zone (KOZ) for stress effects upon active devices surrounding the first elliptical TSV.
Gambino et al. (US 9,472,483) teach a chip fabricated from a semiconductor material include active devices located below a first depth from the chip back side, and a structure to remove heat from the active devices to the chip back side, the structure may include thermally conductive partial vias (TCPVs), which may include a recess with a depth, from the chip back side towards the active devices less than the first depth. Each TCPV may include a barrier layer deposited within the recess and deposited upon the back side of the chip, the structure may also include through-silicon vias (TSVs) electrically connected to active devices, extending from the back side to an active device side of the chip to conductively remove heat from the active devices to the back side of the chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645